                 IN THE UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MAURICE STROMAN,                        :      CIVIL NO. 1:16-CV-2543
                                        :
            Plaintiff                   :      (Chief Judge Conner)
                                        :
      v.                                :
                                        :
JOHN WETZEL, et al.,                    :
                                        :
            Defendants                  :

                                     ORDER

      AND NOW, this 31st day of March, 2020, upon consideration of defendants’

motion (Doc. 61) for summary judgment, and in accordance with the memorandum

issued this date, it is hereby ORDERED that:

      1.    The motion (Doc. 61) is GRANTED.

      2.    The Clerk of Court is directed to ENTER judgment in favor of
            defendants Eberling and Hemcher, and against plaintiff.

      3.    The Clerk of Court is further directed to CLOSE this case.

      4.    Any appeal from this order is DEEMED frivolous and not taken in
            good faith. See 28 U.S.C. § 1915(a)(3).




                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
